          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

MICHAEL ANTHONY AKINS dfb/a
ABC CONSTRUCTION COMPANY                                 PLAINTIFF

v.                      No. 3:19-cv-226-DPM

S & R DEVELOPMENT INC, officially;
HIREN PATEL, President, official capacity;
LAMAR FOX, Site Supervisor, official capacity       DEFENDANTS

                              ORDER
     Akins' s mail is being returned undeliverable. NQ 4. If Akins
doesn't update his address with the Court by 15 November 2019, his
complaint will be dismissed without prejudice. LOCAL RULE 5.5(c)(2).
     So Ordered.



                                     D.P. Marshalf Jr.
                                     United States District Judge
